Citation Nr: 9916955	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  90-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for thoracic spine 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
left shoulder disability.


REPRESENTATION

Appellant represented by:	Thomas H. Bannigan, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
December 1984.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
August 1990, the Board issued a decision denying the claim 
for service connection for cervical spine disability.  The 
veteran appealed this decision, and in April 1992 the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court) vacated the Board's August 1990 decision 
and remanded the case.  In August 1992 the Board remanded the 
case to the RO for further development.  The veteran 
thereafter testified before the undersigned at a hearing held 
at the RO in September 1993.  The Board again remanded the 
case to the RO in March 1996.  Thereafter, the case was 
returned to the Board in February 1999.


REMAND

The Board initially notes that the RO, pursuant to the 
Board's March 1996 remand, issued a Supplemental Statement of 
the Case (SSOC) in August 1998 with respect to the claims for 
entitlement to service connection for cervical spine and 
thoracic spine disabilities, and as to whether new and 
material evidence had been submitted to reopen the claim for 
entitlement to service connection for left shoulder 
disability; the veteran was afforded a period of 60 days from 
the issuance of the SSOC in which to submit a substantive 
appeal with respect to the latter two issues.  The record 
reflects that the copy of the SSOC designated for the 
veteran's representative was returned as undeliverable 
because the RO mailed it to the wrong address.  In January 
1999 the RO remailed a copy of the SSOC to the 
representative's correct address.  Thereafter, in February 
1999, the veteran's representative responded to the SSOC and 
presented argument with respect to each issue addressed in 
the SSOC.  The Board construes the representative's February 
1999 submission to constitute a timely substantive appeal 
with respect to the issues of entitlement to service 
connection for thoracic spine disability and whether new and 
material evidence has been submitted to reopen the claim for 
entitlement to service connection for left shoulder 
disability.  The issues on appeal are therefore correctly 
listed on the title page of this action.

As noted previously, the veteran was afforded a hearing 
before the undersigned in September 1993, at which time she 
presented argument with respect to the issues on appeal.  In 
February 1999, however, following the Board's March 1996 
remand and prior to transfer of the case to the Board, the 
veteran's representative, via a VA Form 9, requested a second 
hearing before a traveling member of the Board.  Accordingly, 
this case is REMANDED to the RO for the following:

The veteran should be scheduled for 
a Board hearing at the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until she is otherwise notified by 
the RO.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

